DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “an acid produce darkened material” should read “an acid to produce darkened material”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 sets forth ranges 0-2mm, 2-6mm, 6-18mm and 18-40mm. It is unclear which portion would collect material with a size of 2mm, 6mm or 18mm, as each of these sizes are included in more than one range. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickens (US 9539581). 
Regarding claim 13, Pickens (US 9539581) teaches a system for preparing an aluminum product (Col. 1 lines 5-6), comprising: 
a source of waste material having aluminum and heavy metals (Col. 6 lines 9-12); 
a rough processing device capable of removing the heavy metals from the waste material (Col. 14 lines 12-21); 
a sizing device that sizes the waste material to predetermined sizes (Col. 15 lines 7-13); 
a comminution device that is a ball mill and that pulverizes the material (Col. 10 lines 44-49); 
a first screen (Col. 17 lines 45-47); 
an acid wash (Col. 15 lines 60-61); 
at least one sorter (Col. 21 lines 59-65); and 
a collector for the aluminum product (Col. 14 lines 20-21). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pickens (US 9539581) in view of Torma (US 4242313).
Regarding claim 1, Pickens (US 9539581) teaches a method for separating waste material (Col. 1 lines 5-6), comprising the steps of: 

rough processing the waste material to remove the heavy metals (Col. 14 lines 12-19), 
floating the material (Col. 14 lines 20-21, 26-32), 
sizing the material (Col. 15 lines 7-13), 
comminuting the material (Col. 10 lines 44-46), 
wet screening the material (Col. 17 lines 27-29, 42-46), 
washing the material with an acid (Col. 15 lines 60-61), and 
sorting the material to separate the material and a purified aluminum product (Col. 21 lines 41-49). 
Pickens does not teach each of these steps in this exact order, however states that the method is not limited to a certain order of steps, as changing the order of steps is “within the discretion of the skilled artisan to meet the needs of the particular source material, desired end-product and budgetary restrictions, just to name a few” (Col. 23 lines 43-54). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pickens (US 9539581) to adjust the order of the method steps as required for a specific application. 
Pickens lacks teaching washing the material with acid to produce a darkened material, and sorting the material to separate the darkened material. 
Torma (US 4242313) teaches a method for separating waste material comprising the steps of washing the material with acid to produce a darkened material (Col. 3 lines 18-24), and sorting the material to separate the darkened material (Col. 4 lines 52-58). Torma explains that this process makes the extraction of alumina much more practical and results in a high degree of alumina recovery with minimum amounts of waste (Col. 1 lines 20-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pickens (US 9539581) to include washing the material with acid to 
Regarding claim 2, Pickens (US 9539581) teaches a method for separating waste material comprising separating the purified aluminum product using an eddy current (Col. 16 lines 13-16). 
Regarding claim 3, Pickens (US 9539581) teaches a method for separating waste material wherein the sizing step sizes the material into a first portion between 0 and 2mm, a second portion between 2 and 6mm, a third portion between 6 and 18mm, and a fourth portion between 18 and 40mm (Col. 15 lines 7-13, Col. 21 lines 24-27). 
Regarding claim 4, Pickens (US 9539581) teaches a method for separating waste material wherein the rough processing includes density separation (Col. 14 lines 26-28). 
Regarding claim 5, Pickens (US 9539581) teaches a method for separating waste material rough processing includes density separation at or about 3.5 SG (Col. 14 lines 14-19). 
Regarding claim 6, Pickens (US 9539581) teaches a method for separating waste material wherein the aluminum is recovered at efficiencies of greater than about 95%  (Col. 21 lines 38-53). While Pickens does not explicitly state the efficiency value of about 95%, he does state that materials may be recovered at a “high level” (Col. 2 lines 40-44). It would have been obvious to a person having ordinary skill in the art before the effective filing date that 95% may be considered a “high level” of aluminum recovery. 
Regarding claim 7, Pickens (US 9539581) teaches a method for separating waste material wherein the comminution includes a ball mill (Col. 10 lines 47-49). 
Regarding claim 8, Pickens (US 9539581) teaches a method for separating waste material wherein the method is a continuous process (Col. 8 lines 1-6).
Regarding claim 9, Pickens (US 9539581) teaches a method for separating waste material wherein the method is a batch process (Col. 8 lines 9-16).
Regarding claim 10, Pickens (US 9539581) teaches a method for separating waste material wherein the waste material is incinerator bottom ash zorba (Col. 2 lines 55-58). 
Regarding claim 11, Pickens (US 9539581) teaches a method for separating waste material wherein the waste material is zorba (Col. 13 lines 46-53). 
Regarding claim 12, Pickens (US 9539581) teaches a method for separating waste material wherein the purified aluminum product contains greater than 97 percent by weight of aluminum (Col. 21 lines 33-36). While Pickens does not explicitly state that the product contains greater than 97% by weight of aluminum, he does state that materials may be recovered at a “high level” (Col. 2 lines 40-44). It would have been obvious to a person having ordinary skill in the art before the effective filing date that an aluminum product which is 97% by weight of aluminum would be a “high level” of aluminum recovery. 
Regarding claim 14, Pickens (US 9539581) lacks teaching a system for preparing an aluminum product wherein the acid is sulfuric acid.
Torma (US 4242313) teaches a system for preparing an aluminum product wherein the acid is sulfuric acid (Col. 3 lines 28-31). Torma explains that this system which uses sulfuric acid is able to extract alumina in a much more practical manner and results in a high degree of alumina recovery with minimum amounts of waste (Col. 1 lines 20-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pickens (US 9539581) to include an acid which is a sulfuric acid as taught by Torma (US 4242313) in order to provide a high degree of separation of aluminum with minimum amounts of waste. 
Regarding claim 15, Pickens (US 9539581) teaches an aluminum product prepared according to the steps of Claim 1 (see claim 1 above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                      

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653